As filed with the Securities and Exchange Commission on April 21, 2008 Registration No. 333-122848 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Amendment No. 9 to Form SB-2 on FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Applied DNA Sciences, Inc. (Exact name of registrant as specified in its charter) Nevada 2836 59-2262718 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 25 Health Sciences Drive, Suite 113 Stony
